 


109 HR 1541 RH: Enhanced Energy Infrastructure and Technology Tax Act of 2005
U.S. House of Representatives
2005-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 25 
109th CONGRESS 1st Session 
H. R. 1541 
[Report No. 109–45] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Thomas introduced the following bill; which was referred to the Committee on Ways and Means 
 
 
April 18, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on April 12, 2005 
 
A BILL 
To amend the Internal Revenue Code of 1986 to enhance energy infrastructure properties in the United States and to encourage the use of certain energy technologies, and for other purposes. 
 
 
 
 
1.Short title; etc 
(a)Short titleThis Act may be cited as the Enhanced Energy Infrastructure and Technology Tax Act of 2005. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; etc 
Title I—Energy Infrastructure Tax Incentives 
Sec. 101. Natural gas gathering lines treated as 7-year property 
Sec. 102. Natural gas distribution lines treated as 15-year property 
Sec. 103. Electric transmission property treated as 15-year property 
Sec. 104. Expansion of amortization for certain atmospheric pollution control facilities in connection with plants first placed in service after 1975 
Sec. 105. Modification of credit for producing fuel from a nonconventional source 
Sec. 106. Modifications to special rules for nuclear decommissioning costs 
Sec. 107. Arbitrage rules not to apply to prepayments for natural gas 
Sec. 108. Determination of small refiner exception to oil depletion deduction 
Title II—Miscellaneous Energy Tax Incentives 
Sec. 201. Credit for residential energy efficient property 
Sec. 202. Credit for business installation of qualified fuel cells 
Sec. 203. Reduced motor fuel excise tax on certain mixtures of diesel fuel 
Sec. 204. Amortization of delay rental payments 
Sec. 205. Amortization of geological and geophysical expenditures 
Sec. 206. Advanced lean burn technology motor vehicle credit 
Sec. 207. Credit for energy efficiency improvements to existing homes 
Title III—Alternative minimum tax relief 
Sec. 301. New nonrefundable personal credits allowed against regular and minimum taxes 
Sec. 302. Certain business energy credits allowed against regular and minimum taxes 
IEnergy Infrastructure Tax Incentives 
101.Natural gas gathering lines treated as 7-year property 
(a)In generalSubparagraph (C) of section 168(e)(3) (relating to classification of certain property) is amended by striking and at the end of clause (iii), by redesignating clause (iv) as clause (v), and by inserting after clause (iii) the following new clause: 
 
(iv)any natural gas gathering line, and. 
(b)Natural gas gathering lineSubsection (i) of section 168 is amended by inserting after paragraph (16) the following new paragraph: 
 
(17)Natural gas gathering lineThe term natural gas gathering line means— 
(A)the pipe, equipment, and appurtenances determined to be a gathering line by the Federal Energy Regulatory Commission, and 
(B)the pipe, equipment, and appurtenances used to deliver natural gas from the wellhead or a commonpoint to the point at which such gas first reaches— 
(i)a gas processing plant, 
(ii)an interconnection with a transmission pipeline for which a certificate as an interstate transmission pipeline has been issued by the Federal Energy Regulatory Commission, 
(iii)an interconnection with an intrastate transmission pipeline, or 
(iv)a direct interconnection with a local distribution company, a gas storage facility, or an industrial consumer.. 
(c)Alternative systemThe table contained in section 168(g)(3)(B) is amended by inserting after the item relating to subparagraph (C)(iii) the following: 
 
 
(C)(iv)14. 
(d)Alternative minimum tax exceptionSubparagraph (B) of section 56(a)(1) is amended by inserting before the period the following: , or in section 168(e)(3)(C)(iv). 
(e)Effective dateThe amendments made by this section shall apply to property placed in service after April 11, 2005.  
102.Natural gas distribution lines treated as 15-year property 
(a)In generalSubparagraph (E) of section 168(e)(3) (relating to classification of certain property) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following new clause: 
 
(vii)any natural gas distribution line.. 
(b)Alternative systemThe table contained in section 168(g)(3)(B) is amended by inserting after the item relating to subparagraph (E)(vi) the following: 
 
 
(E)(vii)35. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after April 11, 2005. 
103.Electric transmission property treated as 15-year property 
(a)In generalSubparagraph (E) of section 168(e)(3) (relating to classification of certain property), as amended by section 102 of this Act, is amended by striking and at the end of clause (vi), by striking the period at the end of clause (vii) and inserting , and, and by adding at the end the following new clause: 
 
(viii)any section 1245 property (as defined in section 1245(a)(3)) used in the transmission at 69 or more kilovolts of electricity for sale and the original use of which commences with the taxpayer after April 11, 2005.. 
(b)Alternative systemThe table contained in section 168(g)(3)(B) is amended by inserting after the item relating to subparagraph (E)(vii) the following: 
 
 
(E)(viii)30. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after April 11, 2005. 
104.Expansion of amortization for certain atmospheric pollution control facilities in connection with plants first placed in service after 1975 
(a)Eligibility of post-1975 pollution control facilitiesSubsection (d) of section 169 (relating to definitions) is amended by adding at the end the following: 
 
(5)Special rule relating to certain atmospheric pollution control facilitiesIn the case of any atmospheric pollution control facility which is placed in service after April 11, 2005, and used in connection with an electric generation plant or other property which is primarily coal fired, paragraph (1) shall be applied without regard to the phrase in operation before January 1, 1976.. 
(b)Treatment as new identifiable treatment facilitySubparagraph (B) of section 169(d)(4) is amended to read as follows: 
 
(B)Certain facilities placed in operation after April 11, 2005In the case of any facility described in paragraph (1) solely by reason of paragraph (5), subparagraph (A) shall be applied by substituting April 11, 2005 for December 31, 1968 each place it appears therein.. 
(c)Technical amendmentSection 169(d)(3) is amended by striking Health, Education, and Welfare and inserting Health and Human Services. 
(d)Effective dateThe amendments made by this section shall apply to facilities placed in service after April 11, 2005. 
105.Modification of credit for producing fuel from a nonconventional source 
(a)Treatment as business credit 
(1)Credit moved to subpart relating to business related creditsThe Internal Revenue Code of 1986 is amended by redesignating section 29 as section 45J and by moving section 45J (as so redesignated) from subpart B of part IV of subchapter A of chapter 1 to the end of subpart D of part IV of subchapter A of chapter 1.  
(2)Credit treated as business creditSection 38(b) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following: 
 
(20)the nonconventional source production credit determined under section 45J(a).. 
(3)Conforming amendments 
(A)Section 30(b)(3)(A) is amended by striking sections 27 and 29 and inserting section 27. 
(B)Sections 43(b)(2), 45I(b)(2)(C)(i), and 613A(c)(6)(C) are each amended by striking section 29(d)(2)(C) and inserting section 45J(d)(2)(C). 
(C)Section 45(e)(9) is amended— 
(i)by striking section 29 and inserting section 45J, and 
(ii)by inserting (or under section 29, as in effect on the day before the date of enactment of the Enhanced Energy Infrastructure and Technology Tax Act of 2005, for any prior taxable year) before the period at the end thereof. 
(D)Section 45I is amended— 
(i)in subsection (c)(2)(A) by striking section 29(d)(5)) and inserting section 45J(d)(5)), and 
(ii)in subsection (d)(3) by striking section 29 both places it appears and inserting section 45J. 
(E)Section 45J(a), as redesignated by paragraph (1), is amended by striking There shall be allowed as a credit against the tax imposed by this chapter for the taxable year and inserting For purposes of section 38, if the taxpayer elects to have this section apply, the nonconventional source production credit determined under this section for the taxable year is. 
(F)Section 45J(b), as so redesignated, is amended by striking paragraph (6). 
(G)Section 53(d)(1)(B)(iii) is amended by striking under section 29 and all that follows through or not allowed. 
(H)Section 55(c)(3) is amended by striking 29(b)(6),. 
(I)Subsection (a) of section 772 is amended by inserting and at the end of paragraph (9), by striking paragraph (10), and by redesignating paragraph (11) as paragraph (10). 
(J)Paragraph (5) of section 772(d) is amended by striking the foreign tax credit, and the credit allowable under section 29 and inserting and the foreign tax credit. 
(K)The table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 29. 
(L)The table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 45I the following new item: 
 
 
Sec. 45J. Credit for producing fuel from a nonconventional source. 
(b)Amendments conforming to the repeal of the Natural Gas Policy Act of 1978 
(1)In generalSection 29(c)(2)(A) (before redesignation under subsection (a)) is amended— 
(A)by inserting (as in effect before the repeal of such section) after 1978, and  
(B)by striking subsection (e) and redesignating subsections (f) and (g) as subsections (e) and (f), respectively. 
(2)Conforming amendmentsSection 29(g)(1)(before redesignation under subsection (a) and paragraph (1) of this subsection) is amended— 
(A)in subparagraph (A) by striking subsection (f)(1)(B) and inserting subsection (e)(1)(B), and 
(B)in subparagraph (B) by striking subsection (f) and inserting subsection (e). 
(c)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to credits determined under the Internal Revenue Code of 1986 for taxable years ending after December 31, 2005. 
(2)Subsection (b)The amendments made by subsection (b) shall take effect on the date of the enactment of this Act. 
106.Modifications to special rules for nuclear decommissioning costs 
(a)Repeal of limitation on deposits into Fund based on cost of service; contributions after funding periodSubsection (b) of section 468A (relating to special rules for nuclear decommissioning costs) is amended to read as follows: 
 
(b)Limitation on amounts paid into FundThe amount which a taxpayer may pay into the Fund for any taxable year shall not exceed the ruling amount applicable to such taxable year.. 
(b)Treatment of certain decommissioning costs 
(1)In generalSection 468A is amended by redesignating subsections (f) and (g) as subsections (g) and (h), respectively, and by inserting after subsection (e) the following new subsection: 
 
(f)Transfers into qualified funds 
(1)In generalNotwithstanding subsection (b), any taxpayer maintaining a Fund to which this section applies with respect to a nuclear power plant may transfer into such Fund not more than an amount equal to the present value of the portion of the total nuclear decommissioning costs with respect to such nuclear power plant previously excluded for such nuclear power plant under subsection (d)(2)(A) as in effect immediately before the date of the enactment of the Enhanced Energy Infrastructure and Technology Tax Act of 2005. 
(2)Deduction for amounts transferred 
(A)In generalExcept as provided in subparagraph (C), the deduction allowed by subsection (a) for any transfer permitted by this subsection shall be allowed ratably over the remaining estimated useful life (within the meaning of subsection (d)(2)(A)) of the nuclear power plant beginning with the taxable year during which the transfer is made. 
(B)Denial of deduction for previously deducted amountsNo deduction shall be allowed for any transfer under this subsection of an amount for which a deduction was previously allowed to the taxpayer (or a predecessor) or a corresponding amount was not included in gross income of the taxpayer (or a predecessor). For purposes of the preceding sentence, a ratable portion of each transfer shall be treated as being from previously deducted or excluded amounts to the extent thereof. 
(C)Transfers of qualified fundsIf— 
(i)any transfer permitted by this subsection is made to any Fund to which this section applies, and 
(ii)such Fund is transferred thereafter,any deduction under this subsection for taxable years ending after the date that such Fund is transferred shall be allowed to the transferor for the taxable year which includes such date. 
(D)Special rules 
(i)Gain or loss not recognized on transfers to FundNo gain or loss shall be recognized on any transfer described in paragraph (1). 
(ii)Transfers of appreciated property to FundIf appreciated property is transferred in a transfer described in paragraph (1), the amount of the deduction shall not exceed the adjusted basis of such property. 
(3)New ruling amount requiredParagraph (1) shall not apply to any transfer unless the taxpayer requests from the Secretary a new schedule of ruling amounts in connection with such transfer. 
(4)No basis in qualified fundsNotwithstanding any other provision of law, the taxpayer’s basis in any Fund to which this section applies shall not be increased by reason of any transfer permitted by this subsection.. 
(2)New ruling amount to take into account total costsSubparagraph (A) of section 468A(d)(2) (defining ruling amount) is amended to read as follows: 
 
(A)fund the total nuclear decommissioning costs with respect to such power plant over the estimated useful life of such power plant, and. 
(c)Technical amendmentsSection 468A(e)(2) (relating to taxation of Fund) is amended— 
(1)by striking rate set forth in subparagraph (B) in subparagraph (A) and inserting rate of 20 percent, 
(2)by striking subparagraph (B), and 
(3)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
107.Arbitrage rules not to apply to prepayments for natural gas 
(a)In generalSubsection (b) of section 148 (relating to higher yielding investments) is amended by adding at the end the following new paragraph: 
 
(4)Safe harbor for prepaid natural gas 
(A)In generalThe term investment-type property does not include a prepayment under a qualified natural gas supply contract. 
(B)Qualified natural gas supply contractFor purposes of this paragraph, the term qualified natural gas supply contract means any contract to acquire natural gas for resale by a utility owned by a governmental unit if the amount of gas permitted to be acquired under the contract by the utility during any year does not exceed the sum of— 
(i)the annual average amount during the testing period of natural gas purchased (other than for resale) by customers of such utility who are located within the service area of such utility, and 
(ii)the amount of natural gas to be used to transport the prepaid natural gas to the utility during such year. 
(C)Natural gas used to generate electricityNatural gas used to generate electricity shall be taken into account in determining the average under subparagraph (B)(i)— 
(i)only if the electricity is generated by a utility owned by a governmental unit, and 
(ii)only to the extent that the electricity is sold (other than for resale) to customers of such utility who are located within the service area of such utility. 
(D)Adjustments for changes in customer base 
(i)New business customersIf— 
(I)after the close of the testing period and before the date of issuance of the issue, the utility owned by a governmental unit enters into a contract to supply natural gas (other than for resale) for a business use at a property within the service area of such utility, and 
(II)the utility did not supply natural gas to such property during the testing period or the ratable amount of natural gas to be supplied under the contract is significantly greater than the ratable amount of gas supplied to such property during the testing period,then a contract shall not fail to be treated as a qualified natural gas supply contract by reason of supplying the additional natural gas under the contract referred to in subclause (I). 
(ii)Lost customersThe average under subparagraph (B)(i) shall not exceed the annual amount of natural gas reasonably expected to be purchased (other than for resale) by persons who are located within the service area of such utility and who, as of the date of issuance of the issue, are customers of such utility. 
(E)Ruling requestsThe Secretary may increase the average under subparagraph (B)(i) for any period if the utility owned by the governmental unit establishes to the satisfaction of the Secretary that, based on objective evidence of growth in natural gas consumption or population, such average would otherwise be insufficient for such period. 
(F)Adjustment for natural gas otherwise on hand 
(i)In generalThe amount otherwise permitted to be acquired under the contract for any period shall be reduced by— 
(I)the applicable share of natural gas held by the utility on the date of issuance of the issue, and 
(II)the natural gas (not taken into account under subclause (I)) which the utility has a right to acquire during such period (determined as of the date of issuance of the issue). 
(ii)Applicable shareFor purposes of the clause (i), the term applicable share means, with respect to any period, the natural gas allocable to such period if the gas were allocated ratably over the period to which the prepayment relates. 
(G)Intentional actsSubparagraph (A) shall cease to apply to any issue if the utility owned by the governmental unit engages in any intentional act to render the volume of natural gas acquired by such prepayment to be in excess of the sum of— 
(i)the amount of natural gas needed (other than for resale) by customers of such utility who are located within the service area of such utility, and 
(ii)the amount of natural gas used to transport such natural gas to the utility. 
(H)Testing periodFor purposes of this paragraph, the term testing period means, with respect to an issue, the most recent 5 calendar years ending before the date of issuance of the issue. 
(I)Service areaFor purposes of this paragraph, the service area of a utility owned by a governmental unit shall be comprised of— 
(i)any area throughout which such utility provided at all times during the testing period— 
(I)in the case of a natural gas utility, natural gas transmission or distribution services, and 
(II)in the case of an electric utility, electricity distribution services, 
(ii)any area within a county contiguous to the area described in clause (i) in which retail customers of such utility are located if such area is not also served by another utility providing natural gas or electricity services, as the case may be, and 
(iii)any area recognized as the service area of such utility under State or Federal law.. 
(b)Private loan financing test not to apply to prepayments for natural gasParagraph (2) of section 141(c) (providing exceptions to the private loan financing test) is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , or, and by adding at the end the following new subparagraph: 
 
(C)is a qualified natural gas supply contract (as defined in section 148(b)(4)).. 
(c)Exception for qualified electric and natural gas supply contractsSection 141(d) is amended by adding at the end the following new paragraph: 
 
(7)Exception for qualified electric and natural gas supply contractsThe term nongovernmental output property shall not include any contract for the prepayment of electricity or natural gas which is not investment property under section 148(b)(2).. 
(d)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act. 
108.Determination of small refiner exception to oil depletion deduction 
(a)In generalParagraph (4) of section 613A(d) (relating to limitations on application of subsection (c)) is amended to read as follows: 
 
(4)Certain refiners excludedIf the taxpayer or 1 or more related persons engages in the refining of crude oil, subsection (c) shall not apply to the taxpayer for a taxable year if the average daily refinery runs of the taxpayer and such persons for the taxable year exceed 75,000 barrels. For purposes of this paragraph, the average daily refinery runs for any taxable year shall be determined by dividing the aggregate refinery runs for the taxable year by the number of days in the taxable year.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
IIMiscellaneous Energy Tax Incentives 
201.Credit for residential energy efficient property 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Residential energy efficient property 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of— 
(1)15 percent of the qualified solar water heating property expenditures made by the taxpayer during such year,  
(2)15 percent of the qualified photovoltaic property expenditures made by the taxpayer during such year, and 
(3)15 percent of the qualified fuel cell property expenditures made by the taxpayer during such year. 
(b)Limitations 
(1)Maximum credit 
(A)In generalThe credit allowed under subsection (a) shall not exceed— 
(i)$2,000 for solar water heating property described in subsection (c)(1), 
(ii)$2,000 for photovoltaic property described in subsection (c)(2), and 
(iii)$500 for each 0.5 kilowatt of capacity of property described in subsection (c)(3). 
(B)Prior expenditures by taxpayer on same residence taken into accountIn determining the amount of the credit allowed to a taxpayer with respect to any dwelling unit under this section, the dollar amounts under clauses (i) and (ii) of subparagraph (A) with respect to each type of property described in such clauses shall be reduced by the credit allowed to the taxpayer under this section with respect to such type of property for all preceding taxable years with respect to such dwelling unit. 
(2)Property standardsNo credit shall be allowed under this section for an item of property unless— 
(A)the original use of such property commences with the taxpayer, 
(B)such property can be reasonably expected to remain in use for at least 5 years, 
(C)such property is installed on or in connection with a dwelling unit located in the United States and used as a residence by the taxpayer, 
(D)in the case of solar water heating property, such property is certified for performance by the non-profit Solar Rating and Certification Corporation or a comparable entity endorsed by the government of the State in which such property is installed, and 
(E)in the case of fuel cell property, such property meets the performance and quality standards (if any) which have been prescribed by the Secretary by regulations (after consultation with the Secretary of Energy). 
(c)DefinitionsFor purposes of this section— 
(1)Qualified solar water heating property expenditureThe term qualified solar water heating property expenditure means an expenditure for property which uses solar energy to heat water for use in a dwelling unit. 
(2)Qualified photovoltaic property expenditureThe term qualified photovoltaic property expenditure means an expenditure for property which uses solar energy to generate electricity for use in a dwelling unit and which is not described in paragraph (1). 
(3)Qualified fuel cell property expenditureThe term qualified fuel cell property expenditure means an expenditure for any qualified fuel cell property (as defined in section 48(b)(1)). 
(d)Special rulesFor purposes of this section— 
(1)Solar panelsNo expenditure relating to a solar panel or other property installed as a roof (or portion thereof) shall fail to be treated as property described in paragraph (1) or (2) of subsection (c) solely because it constitutes a structural component of the structure on which it is installed. 
(2)Swimming pools, etc., used as storage mediumExpenditures which are properly allocable to a swimming pool, hot tub, or any other energy storage medium which has a function other than the function of such storage shall not be taken into account for purposes of this section. 
(3)Dollar amounts in case of joint occupancyIn the case of any dwelling unit which is jointly occupied and used during any calendar year as a residence by 2 or more individuals, the following rules shall apply: 
(A)The amount of the credit allowable under subsection (a) by reason of expenditures made during such calendar year by any of such individuals with respect to such dwelling unit shall be determined by treating all of such individuals as 1 taxpayer whose taxable year is such calendar year. 
(B)There shall be allowable, with respect to such expenditures to each of such individuals, a credit under subsection (a) for the taxable year in which such calendar year ends in an amount which bears the same ratio to the amount determined under subparagraph (A) as the amount of such expenditures made by such individual during such calendar year bears to the aggregate of such expenditures made by all of such individuals during such calendar year. 
(C)Subparagraphs (A) and (B) shall be applied separately with respect to expenditures described in paragraphs (1), (2), and (3) of subsection (c). 
(4)Tenant-stockholder in cooperative housing corporationIn the case of an individual who is a tenant-stockholder (as defined in section 216) in a cooperative housing corporation (as defined in such section), such individual shall be treated as having made the individual’s tenant-stockholder’s proportionate share (as defined in section 216(b)(3)) of any expenditures of such corporation. 
(5)Condominiums 
(A)In generalIn the case of an individual who is a member of a condominium management association with respect to a condominium which the individual owns, such individual shall be treated as having made the individual’s proportionate share of any expenditures of such association. 
(B)Condominium management associationFor purposes of this paragraph, the term condominium management association means an organization which meets the requirements of paragraph (1) of section 528(c) (other than subparagraph (E) thereof) with respect to a condominium project substantially all of the units of which are used as residences. 
(6)Allocation in certain casesIf less than 80 percent of the use of an item is for nonbusiness purposes, only that portion of the expenditures for such item which is properly allocable to use for nonbusiness purposes shall be taken into account. 
(7)When expenditure made; amount of expenditure 
(A)In generalExcept as provided in subparagraph (B), an expenditure with respect to an item shall be treated as made when the original installation of the item is completed. 
(B)Expenditures part of building constructionIn the case of an expenditure in connection with the construction or reconstruction of a structure, such expenditure shall be treated as made when the original use of the constructed or reconstructed structure by the taxpayer begins. 
(C)AmountThe amount of any expenditure shall be the cost thereof. 
(8)Property financed by subsidized energy financingFor purposes of determining the amount of expenditures made by any individual with respect to any dwelling unit, there shall not be taken into account expenditures which are made from subsidized energy financing (as defined in section 48(a)(4)(C)). 
(e)Basis adjustmentsFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(f)TerminationThe credit allowed under this section shall not apply to taxable years beginning after December 31, 2007.. 
(b)Conforming amendments 
(1)Section 1016(a) is amended by striking and at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , and, and by adding at the end the following new paragraph: 
 
(32)to the extent provided in section 25C(e), in the case of amounts with respect to which a credit has been allowed under section 25C.. 
(2)The table of sections for subpart A of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Residential energy efficient property. 
(c)Effective dateThe amendments made by this section shall apply to expenditures made after the date of the enactment of this Act. 
202.Credit for business installation of qualified fuel cells 
(a)In generalSection 48(a)(3)(A) (defining energy property) is amended by striking or at the end of clause (i), by adding or at the end of clause (ii), and by inserting after clause (ii) the following new clause: 
 
(iii)qualified fuel cell property,. 
(b)Energy percentageSubparagraph (A) of section 48(a)(2) (relating to energy percentage) is amended to read as follows: 
 
(A)In generalThe energy percentage is— 
(i)in the case of qualified fuel cell property, 15 percent, and 
(ii)in the case of any other energy property, 10 percent.. 
(c)Qualified fuel cell propertySection 48 (relating to energy credit) is amended— 
(1)by redesignating subsection (b) as paragraph (5) of subsection (a), 
(2)by striking subsection (a) in paragraph (5) of subsection (a), as redesignated by paragraph (1), and inserting this subsection, and  
(3)by adding at the end the following new subsection: 
 
(b)Qualified fuel cell propertyFor purposes of subsection (a)(3)(A)(iii)— 
(1)In generalThe term qualified fuel cell property means a fuel cell power plant which— 
(A)generates at least 0.5 kilowatt of electricity using an electrochemical process, and 
(B)has an electricity-only generation efficiency greater than 30 percent. 
(2)LimitationThe energy credit with respect to any qualified fuel cell property shall not exceed an amount equal to $500 for each 0.5 kilowatt of capacity of such property. 
(3)Fuel cell power plantThe term fuel cell power plant means an integrated system, comprised of a fuel cell stack assembly and associated balance of plant components, which converts a fuel into electricity using electrochemical means. 
(4)TerminationThe term qualified fuel cell property shall not include any property placed in service after December 31, 2007..  
(d)Conforming amendmentSection 48(a)(1) is amended by inserting except as provided in subsection (b)(2), before the energy the first place it appears. 
(e)Effective dateThe amendments made by this section shall apply to property placed in service after April 11, 2005, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
203.Reduced motor fuel excise tax on certain mixtures of diesel fuel 
(a)In generalParagraph (2) of section 4081(a) is amended by adding at the end the following: 
 
(D)Diesel-water fuel emulsionIn the case of diesel-water fuel emulsion at least 16.9 percent of which is water and with respect to which the emulsion additive is registered by a United States manufacturer with the Environmental Protection Agency pursuant to section 211 of the Clean Air Act (as in effect on March 31, 2003), subparagraph (A)(iii) shall be applied by substituting 19.7 cents for 24.3 cents.. 
(b)Special rules for diesel-water fuel emulsions 
(1)Refunds for tax-paid purchasesSection 6427 is amended by redesignating subsections (m) through (p) as subsections (n) through (q), respectively, and by inserting after subsection (l) the following new subsection: 
 
(m)Diesel fuel used to produce emulsion 
(1)In generalExcept as provided in subsection (k), if any diesel fuel on which tax was imposed by section 4081 at the regular tax rate is used by any person in producing an emulsion described in section 4081(a)(2)(D) which is sold or used in such person’s trade or business, the Secretary shall pay (without interest) to such person an amount equal to the excess of the regular tax rate over the incentive tax rate with respect to such fuel. 
(2)DefinitionsFor purposes of paragraph (1)— 
(A)Regular tax rateThe term regular tax rate means the aggregate rate of tax imposed by section 4081 determined without regard to section 4081(a)(2)(D). 
(B)Incentive tax rateThe term incentive tax rate means the aggregate rate of tax imposed by section 4081 determined with regard to section 4081(a)(2)(D).. 
(2)Later separation of fuelSection 4081 (relating to imposition of tax) is amended by inserting after subsection (b) the following new subsection: 
 
(c)Later separation of fuel from diesel-water fuel emulsionIf any person separates the taxable fuel from a diesel-water fuel emulsion on which tax was imposed under subsection (a) at a rate determined under subsection (a)(2)(D) (or with respect to which a credit or payment was allowed or made by reason of section 6427), such person shall be treated as the refiner of such taxable fuel. The amount of tax imposed on any removal of such fuel by such person shall be reduced by the amount of tax imposed (and not credited or refunded) on any prior removal or entry of such fuel.. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2006. 
204.Amortization of delay rental payments 
(a)In generalSection 167 (relating to depreciation) is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection: 
 
(h)Amortization of delay rental payments for domestic oil and gas wells 
(1)In generalAny delay rental payment paid or incurred in connection with the development of oil or gas wells within the United States (as defined in section 638) shall be allowed as a deduction ratably over the 24-month period beginning on the date that such payment was paid or incurred. 
(2)Half-year conventionFor purposes of paragraph (1), any payment paid or incurred during the taxable year shall be treated as paid or incurred on the mid-point of such taxable year. 
(3)Exclusive methodExcept as provided in this subsection, no depreciation or amortization deduction shall be allowed with respect to such payments. 
(4)Treatment upon abandonmentIf any property to which a delay rental payment relates is retired or abandoned during the 24-month period described in paragraph (1), no deduction shall be allowed on account of such retirement or abandonment and the amortization deduction under this subsection shall continue with respect to such payment. 
(5)Delay rental paymentsFor purposes of this subsection, the term delay rental payment means an amount paid for the privilege of deferring development of an oil or gas well under an oil or gas lease.. 
(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act. 
205.Amortization of geological and geophysical expenditures 
(a)In generalSection 167 (relating to depreciation), as amended by section 204 of this Act, is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
(i)Amortization of geological and geophysical expenditures 
(1)In generalAny geological and geophysical expenses paid or incurred in connection with the exploration for, or development of, oil or gas within the United States (as defined in section 638) shall be allowed as a deduction ratably over the 24-month period beginning on the date that such expense was paid or incurred. 
(2)Special rulesFor purposes of this subsection, rules similar to the rules of paragraphs (2), (3), and (4) of subsection (h) shall apply.. 
(b)Conforming amendmentSection 263A(c)(3) is amended by inserting 167(h), 167(i), after under section. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act. 
206.Advanced lean burn technology motor vehicle credit 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 (relating to other credits) is amended by adding at the end the following: 
 
30B.Advanced lean burn technology motor vehicle credit 
(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credit amounts determined under subsection (b) with respect to each qualified advanced lean burn technology motor vehicle placed in service by the taxpayer during the taxable year. 
(b)Credit amountFor purposes of subsection (a)— 
(1)Fuel efficiencyThe credit amount with respect to any vehicle shall be— 
(A)$500, if the city fuel economy of such vehicle is at least 125 percent but less than 150 percent of the 2000 model year city fuel economy for a vehicle in the same inertia weight class, 
(B)$1,000, if the city fuel economy of such vehicle is at least 150 percent but less than 175 percent of the 2000 model year city fuel economy for a vehicle in the same inertia weight class, 
(C)$1,500, if the city fuel economy of such vehicle is at least 175 percent but less than 200 percent of the 2000 model year city fuel economy for a vehicle in the same inertia weight class, 
(D)$2,000, if the city fuel economy of such vehicle is at least 200 percent but less than 225 percent of the 2000 model year city fuel economy for a vehicle in the same inertia weight class, 
(E)$2,500, if the city fuel economy of such vehicle is at least 225 percent but less than 250 percent of the 2000 model year city fuel economy for a vehicle in the same inertia weight class, and 
(F)$3,000, if the city fuel economy of such vehicle is at least 250 percent of the 2000 model year city fuel economy for a vehicle in the same inertia weight class. 
(2)ConservationThe credit amount determined under paragraph (1) with respect to any vehicle shall be increased by— 
(A)$250, if the lifetime fuel savings of such vehicle is at least 1,500 gallons of motor fuel but less than 2,500 gallons of motor fuel, and 
(B)$500, if the lifetime fuel savings of such vehicle is at least 2,500 gallons of motor fuel. 
(c)Limitation based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(2)the sum of the credits allowable under subpart A and sections 27 and 30A for the taxable year. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified advanced lean burn technology motor vehicleThe term qualified advanced lean burn technology motor vehicle means a motor vehicle— 
(A)the original use of which commences with the taxpayer, 
(B)powered by an internal combustion engine that— 
(i)is designed to operate primarily using more air than is necessary for complete combustion of the fuel, and 
(ii)incorporates direct injection,  
(C)that only uses diesel fuel (as defined in section 4083(a)(3)),  
(D)the city fuel economy of which is at least 125 percent of the 2000 model year city fuel economy for a vehicle in the same inertia weight class, and 
(E)that has received a certificate that such vehicle meets or exceeds the Bin 8 Tier II emission level established in regulations prescribed by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act. 
(2)Lifetime fuel savingsThe term lifetime fuel savings means, with respect to a qualified advanced lean burn technology motor vehicle, an amount equal to the excess (if any) of— 
(A)120,000 divided by the 2000 model year city fuel economy for the vehicle inertia weight class, over 
(B)120,000 divided by the city fuel economy for such vehicle. 
(3)2000 model year city fuel economyThe 2000 model year city fuel economy with respect to a vehicle shall be determined in accordance with the following tables: 
(A)In the case of a passenger automobile: 
 
 
If vehicle inertia weight class is:The 2000 model year city fuel economy is: 
 
1,500 or 1,750 lbs43.7 mpg  
2,000 lbs38.3 mpg  
2,250 lbs34.1 mpg  
2,500 lbs30.7 mpg  
2,750 lbs27.9 mpg  
3,000 lbs25.6 mpg  
3,500 lbs22.0 mpg  
4,000 lbs19.3 mpg  
4,500 lbs17.2 mpg  
5,000 lbs15.5 mpg  
5,500 lbs14.1 mpg  
6,000 lbs12.9 mpg  
6,500 lbs11.9 mpg  
7,000 or 8,500 lbs11.1 mpg. 
(B)In the case of a light truck: 
 
 
If vehicle inertia weight class is:The 2000 model year city fuel economy is: 
 
1,500 or 1,750 lbs37.6 mpg  
2,000 lbs33.7 mpg  
2,250 lbs30.6 mpg  
2,500 lbs28.0 mpg  
2,750 lbs25.9 mpg  
3,000 lbs24.1 mpg  
3,500 lbs21.3 mpg  
4,000 lbs19.0 mpg  
4,500 lbs17.3 mpg  
5,000 lbs15.8 mpg  
5,500 lbs14.6 mpg  
6,000 lbs13.6 mpg  
6,500 lbs12.8 mpg  
7,000 or 8,500 lbs12.0 mpg. 
(4)Motor vehicleThe term motor vehicle has the meaning given such term by section 30(c)(2). 
(5)City fuel economyCity fuel economy with respect to any vehicle shall be measured in accordance with testing and calculation procedures established by the Administrator of the Environmental Protection Agency by regulations in effect on April 11, 2005.  
(6)Other termsThe terms passenger automobile, light truck, and manufacturer shall have the meanings given such terms in regulations prescribed by the Administrator of the Environmental Protection Agency for purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521 et seq.). 
(e)Carryforward allowed 
(1)In generalIf the credit amount allowable under subsection (a) for a taxable year exceeds the amount of the limitation under subsection (c) for such taxable year (referred to as the unused credit year in this paragraph), such excess shall be allowed as a credit carryforward for each of the 20 taxable years following the unused credit year. 
(2)RulesRules similar to the rules of section 39 shall apply with respect to the credit carryforward under paragraph (1). 
(f)Special rulesFor purposes of this section— 
(1)Reduction in basisThe basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit (determined without regard to subsection (c)).  
(2)No double benefitThe amount of any deduction or credit allowable under this chapter (other than the credit allowable under subsection (a)), with respect to any vehicle shall be reduced by the amount of credit allowed under subsection (a) (determined without regard to subsection (c)) for such vehicle for the taxable year. 
(3)Property used by tax-exempt entityIn the case of a vehicle whose use is described in paragraph (3) or (4) of section 50(b) and which is not subject to a lease, the person who sold such vehicle to the person or entity using such vehicle shall be treated as the taxpayer that placed such vehicle in service, but only if such person clearly discloses to such person or entity in a document the amount of any credit allowable under subsection (a) with respect to such vehicle (determined without regard to subsection (c)). 
(4)Property used outside United States, etc., not qualifiedNo credit shall be allowable under subsection (a) with respect to any property referred to in section 50(b)(1) or with respect to the portion of the cost of any property taken into account under section 179. 
(5)Election not to take creditNo credit shall be allowed under subsection (a) for any vehicle if the taxpayer elects not to have this section apply to such vehicle. 
(6)Interaction with air quality and motor vehicle safety standardsUnless otherwise provided in this section, a motor vehicle shall not be considered eligible for a credit under this section unless such vehicle is in compliance with— 
(A)the applicable provisions of the Clean Air Act for the applicable make and model year of the vehicle (or applicable air quality provisions of State law in the case of a State which has adopted such provision under a waiver under section 209(b) of the Clean Air Act), and 
(B)the motor vehicle safety provisions of sections 30101 through 30169 of title 49, United States Code. 
(g)Regulations 
(1)In generalThe Secretary shall promulgate such regulations as necessary to carry out this section, including regulations to prevent the avoidance of the purposes of this section through disposal of any motor vehicle or leasing of any motor vehicle for a lease period of less than the economic life of such vehicle. 
(2)Determination of motor vehicle eligibilityThe Secretary, in coordination with the Secretary of Transportation and the Administrator of the Environmental Protection Agency, shall prescribe such regulations as necessary to determine whether a motor vehicle meets the requirements to be eligible for a credit under this section. 
(h)TerminationThis section shall not apply to any property placed in service after December 31, 2007.. 
(b)Conforming amendments 
(1)Section 1016(a), as amended by section 201 of this Act, is amended by striking and at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , and, and by adding at the end the following: 
 
(33)to the extent provided in section 30B(f)(1).. 
(2)Section 6501(m) is amended by inserting 30B(f)(6), after 30(d)(4),. 
(3)The table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 30A the following: 
 
 
Sec. 30B. Advanced lean burn technology motor vehicle credit. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act in taxable years ending after such date. 
207.Credit for energy efficiency improvements to existing homes 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 (relating to nonrefundable personal credits), as amended by section 201, is amended by inserting after section 25C the following new section: 
 
25D.Energy efficiency improvements to existing homes 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 20 percent of the amount paid or incurred by the taxpayer for qualified energy efficiency improvements installed during such taxable year. 
(b)Limitations 
(1)Maximum creditThe credit allowed by this section with respect to a dwelling unit shall not exceed $2,000. 
(2)Prior credit amounts for taxpayer on same dwelling taken into accountIf a credit was allowed to the taxpayer under subsection (a) with respect to a dwelling unit in 1 or more prior taxable years, the amount of the credit otherwise allowable for the taxable year with respect to that dwelling unit shall be reduced by the sum of the credits allowed under subsection (a) to the taxpayer with respect to the dwelling unit for all prior taxable years. 
(c)Qualified energy efficiency improvementsFor purposes of this section, the term qualified energy efficiency improvements means any energy efficient building envelope component which meets the prescriptive criteria for such component established by the 2000 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of the Enhanced Energy Infrastructure and Technology Tax Act of 2005 (or, in the case of a metal roof with appropriate pigmented coatings which meet the Energy Star program requirements), if— 
(1)such component is installed in or on a dwelling unit located in the United States and owned and used by the taxpayer as the taxpayer’s principal residence (within the meaning of section 121),  
(2)the original use of such component commences with the taxpayer, and 
(3)such component reasonably can be expected to remain in use for at least 5 years.If the aggregate cost of such components with respect to any dwelling unit exceeds $1,000, such components shall be treated as qualified energy efficiency improvements only if such components are also certified in accordance with subsection (d) as meeting such prescriptive criteria. 
(d)CertificationThe certification described in subsection (c) shall be— 
(1)determined on the basis of the technical specifications or applicable ratings (including product labeling requirements) for the measurement of energy efficiency (based upon energy use or building envelope component performance) for the energy efficient building envelope component, 
(2)provided by a local building regulatory authority, a utility, a manufactured home production inspection primary inspection agency (IPIA), or an accredited home energy rating system provider who is accredited by or otherwise authorized to use approved energy performance measurement methods by the Residential Energy Services Network (RESNET), and 
(3)made in writing in a manner which specifies in readily verifiable fashion the energy efficient building envelope components installed and their respective energy efficiency levels. 
(e)Definitions and special rulesFor purposes of this section— 
(1)Building envelope componentThe term building envelope component means— 
(A)any insulation material or system which is specifically and primarily designed to reduce the heat loss or gain of a dwelling unit when installed in or on such dwelling unit, 
(B)exterior windows (including skylights), 
(C)exterior doors, and 
(D)any metal roof installed on a dwelling unit, but only if such roof has appropriate pigmented coatings which are specifically and primarily designed to reduce the heat gain of such dwelling unit. 
(2)Manufactured homes includedThe term dwelling unit includes a manufactured home which conforms to Federal Manufactured Home Construction and Safety Standards (section 3280 of title 24, Code of Federal Regulations). 
(3)Application of rulesRules similar to the rules under paragraphs (3), (4), and (5) of section 25C(d) shall apply. 
(f)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(g)Application of SectionThis section shall apply to qualified energy efficiency improvements installed after the date of the enactment of the Enhanced Energy Infrastructure and Technology Tax Act of 2005, and before January 1, 2008.. 
(b)Conforming amendments 
(1)Subsection (a) of section 1016, as amended by section 206 of this Act, is amended by striking and at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , and, and by adding at the end the following new paragraph: 
 
(34)to the extent provided in section 25D(f), in the case of amounts with respect to which a credit has been allowed under section 25D.. 
(2)The table of sections for subpart A of part IV of subchapter A of chapter 1, as amended by section 201, is amended by inserting after the item relating to section 25C the following new item: 
 
 
Sec. 25D. Energy efficiency improvements to existing homes. 
(c)Effective dateThe amendments made by this section shall apply to improvements installed after the date of the enactment of this Act in taxable years ending after such date. 
IIIAlternative minimum tax relief 
301.New nonrefundable personal credits allowed against regular and minimum taxes 
(a)In general 
(1)Section 25CSection 25C(b), as added by section 201 of this Act, is amended by adding at the end the following new paragraph: 
 
(3)Limitation based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this subpart (other than this section) and section 27 for the taxable year.. 
(2)Section 25DSection 25D(b), as added by section 207 of this Act, is amended by adding at the end the following new paragraph: 
 
(3)Limitation based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this subpart (other than this section) and section 27 for the taxable year.. 
(b)Conforming amendments 
(1)Section 23(b)(4)(B) is amended by inserting and sections 25C and 25D after this section. 
(2)Section 24(b)(3)(B) is amended by striking and 25B and inserting , 25B, 25C, and 25D. 
(3)Section 25(e)(1)(C) is amended by inserting 25C, and 25D after 25B,. 
(4)Section 25B(g)(2) is amended by striking section 23 and inserting sections 23, 25C, and 25D. 
(5)Section 26(a)(1) is amended by striking and 25B and inserting 25B, 25C, and 25D. 
(6)Section 904(h) is amended by striking and 25B and inserting 25B, 25C, and 25D. 
(7)Section 1400C(d) is amended by striking and 25B and inserting 25B, 25C, and 25D. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
302.Certain business energy credits allowed against regular and minimum taxes 
(a)In generalSubparagraph (B) of section 38(c)(4) (relating to specified credits) is amended by redesignating clause (ii) as clause (iv) and by striking clause (i) and inserting the following new clauses:  
 
(i)the credits determined under sections 40, 45H, and 45I, 
(ii)so much of the credit determined under section 46 as is attributable to section 48(a)(3)(A)(iii),  
(iii)for taxable years beginning after December 31, 2005, and before January 1, 2008, the credit determined under section 43, and. 
(b)Effective dates 
(1)In generalExcept as provided by paragraph (2), the amendment made by subsection (a) shall apply to credits determined under the Internal Revenue Code of 1986 for taxable years beginning after December 31, 2005. 
(2)Fuel cellsClause (ii) of section 38(c)(4)(B) of the Internal Revenue Code of 1986, as amended by subsection (a) of this section, shall apply to credits determined under the Internal Revenue Code of 1986 for taxable years ending after April 11, 2005.  
 
 
April 18, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
